Garry, J.
Appeal from a judgment of the County Court of Chemung County (Hayden, J.), rendered September 23, 2010, convicting defendant upon his plea of guilty of the crime of forgery in the second degree.
In satisfaction of a four-count indictment, defendant pleaded guilty to one count of forgery in the second degree and agreed to pay restitution. County Court sentenced defendant to an agreed-upon prison term of 2 to 4 years, and further ordered him to pay $3,467.50 in restitution. Defendant contends upon this appeal that County Court was obliged to conduct a restitution hearing, but he expressed satisfaction with the factual basis for the amount ordered and agreed to proceed to sentencing without a restitution hearing. His argument is thus unpreserved for our review, and we perceive no reason to take corrective action in the interest of justice (see People v Horne, 97 NY2d 404, 414 n 3 [2002]; People v Klages, 90 AD3d 1149, 1151 [2011], lv denied 18 NY3d 925 [2012]; People v Naumowicz, 76 AD3d 747, 748 [2010]).
Mercure, J.P, Lahtinen, Kavanagh and McCarthy, JJ., concur. Ordered that the judgment is affirmed.